DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2. 	Applicant’s AMENDMENTS TO THE CLAIMS filed on October 27, 2021 is respectfully acknowledged. Claims 1, 4-9, 11-13, and 36, 37, 39-41, and 43-45 are pending for examination.

Response to Arguments
3. 	Applicant’s arguments, see REMARKS, filed on October 27, 2021, with respect to the drawings objection have been fully considered and are persuasive. The drawings objection is hereby withdrawn.
	Applicant’s arguments, see REMARKS, filed on October 27, 2021, with respect to claim 7 have been considered but are not persuasive. Particularly, Applicant states that neither Yamauchi et al. nor Ben-Tzvi disclose wherein each of the stakes have a unique signature that the LIDAR unit can differentiate from each other. However, Yamauchi et al. discloses that the boundary markers 805 includes other individual identification means perceptible to the robot lawnmower 10, such as a bar code or encoded signal to enable the robot lawnmower 10 to determine its relative position (Col. 6, lines 39-44).
Applicant’s arguments, see REMARKS, filed on October 27, 2021, with respect to claims 1 and 12 have been considered but are moot because the new ground of rejection does not rely on all references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Priority
4. 	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. HK 16107657.1, filed on June 30, 2016. 


Claim Rejections - 35 USC § 103
5. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

6. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is
not identically disclosed as set forth in section 102, if the differences between the claimed invention
and the prior art are such that the claimed invention as a whole would have been obvious before the
effective filing date of the claimed invention to a person having ordinary skill in the art to which the
claimed invention pertains. Patentability shall not be negated by the manner in which the invention
was made.

7. 	Claim(s) 1, 4, 5 and 45 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Poncelet born Morey (US 8,527,197 B2) in view of Martin (US 4,887,415 A) and Kumar (US 7,679,298 B2).

Regarding claim 1, Poncelet born Morey discloses an autonomous lawn mower comprising (i.e. lawnmower(s) 300 as a mobile apparatus - FIG. 1): 
a mower body having at least one motor arranged to drive a cutting blade and to propel the mower body on an operating surface via a wheel arrangement (i.e. mower 300 includes displacement means such as a pair of independent lateral drive wheels 362 placed on either side of its displacement axis, and an electric drive motor 361 that is appropriate for each of the wheels 362 – Col. 7, lines 24-29; FIG. 1), wherein the mower body includes a navigation system arranged to assist a controller to control the operation of the mower body within a predefined operating area (i.e. a module 251, called a positioning module, suitable to calculate the position of each mower 300 in the terrain by using raw GNSS information originating from each mower, a module 252, called a set-point module, suitable to define and record the topographical definition of the terrain, parameters of the task to be accomplished by each mower, and also to work out a strategy for travelling over the terrain by said mowers, and a module 253, called a control module, suitable to control the displacement of each mower in the terrain – Col. 5, lines 53-62; FIG. 1);
	Poncelet born Morey does not disclose wherein the navigation system includes an odometry module arranged to track the movement of the mower body on the operating surface, wherein the odometry module includes one or more encoder sensors arranged to detect a rate of rotation of at least one wheel of the wheel arrangement, wherein the rate of rotation of each wheel of the at least one wheel is applied to a transmission ratio to determine a respective rotation distance of each wheel and wherein the one or more encoder sensors are disposed onto a driving motor arranged to drive the at least one wheel of the wheel arrangement.
	However, Martin discloses wherein the navigation system includes an odometry module arranged to track the movement of the mower body on the operating surface, wherein the odometry module includes one or more encoder sensors arranged to detect a rate of rotation of at least one wheel of the wheel arrangement (i.e. a pair of rotary photo encoders 27 and 29 are provided for providing speed and position indications of the drive wheels 14 and 16 to a computer control unit – Col. 6, lines 2-6), wherein the rate of rotation of each wheel of the at least one wheel is applied to a transmission ratio to determine a respective rotation distance of each wheel and wherein the one or more encoder sensors are disposed onto a driving motor arranged to drive the at least one wheel of the wheel arrangement (i.e. drive wheels 14 and 16 are mounted for rotation with axles connected by clutches 22 and 24 to gear reduction units 26 and 28 having a fifty to one gear reduction ratio – Col. 5, lines 45-62).
	Neither Poncelet born Morey nor Martin disclose wherein the one or more encoder sensors are disposed onto a driving motor arranged to drive the at least one wheel of the wheel arrangement, and
wherein an amount of current drawn by the driving motor is measured and compared to the rate of rotation of the at least one wheel to determine the rotation distance of the at least one wheel.
	However, Kumar discloses that relationships between a measured wheel speed and motor current of the corresponding motor, for each of the wheel sets having functioning wheel sensors, may be determined, wherein the relationship may include a transfer function corresponding to wheel speed versus motor current (Col. 6, lines 4-16). 
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the mower of Poncelet born Morey to include the features of Kumar for controlling a wheel speed of the vehicle.

	Regarding claim 4, neither Poncelet born Morey nor Martin nor Kumar disclose the autonomous lawn mower of claim 1, wherein the odometry module is arranged to communicate with the one or more encoder sensors disposed onto the driving motor to determine the rotation distance and a direction travelled by the at least one wheel.
	However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the mower of Martin to include wherein the odometry module is arranged to communicate with the one or more encoder sensors disposed onto the driving motor to determine the rotation distance and a direction travelled by the at least one wheel, since the encoders of Martin facilitate the determination of wheel position over time which would indicate direction and displacement.

	Regarding claim 5, neither Poncelet born Morey nor Martin nor Kumar disclose the autonomous lawn mower of claim 4, wherein the odometry module is arranged to transmit the rotation distance and the direction travelled of each wheel of the at least one wheel to the navigation system.
	However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the mower of Martin to include wherein the odometry module is arranged to transmit the rotation distance and the direction travelled of each wheel of the at least one wheel to the navigation system, since the encoders of Martin facilitate the determination of wheel position over time which would indicate direction and displacement.

	Regarding claim 45, neither Poncelet born Morey nor Martin nor Kumar disclose the autonomous mower of claim 1, wherein the controller is configured to detect spinning of the at least one wheel along the operating surface without movement of the mower body in response to determining that the current drawn by the motor is low relative to the rate of rotation of the at least one wheel.
	However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Poncelet born Morey in view of Kumar to include wherein the controller is configured to detect spinning of the at least one wheel along the operating surface without movement of the mower body in response to determining that the current drawn by the motor is low relative to the rate of rotation of the at least one wheel, since the system of Kumar et al. facilitates the relationship between the motor current and the rate of rotation of the wheel.

8. 	Claim(s) 6 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Poncelet born Morey (US 8,527,197 B2) in view of Martin (US 4,887,415 A) and Kumar (US 7,679,298 B2) as applied to claims 1, 4, 5 and 45 above, and further in view of Pyke et al. (US 10,408,946 B2).

	Regarding claim 6, neither Poncelet born Morey nor Martin nor Kumar disclose the autonomous lawn mower of claim 1 wherein a magnetic member is disposed onto a shaft of the driving motor, and the one or more encoder sensors is disposed adjacent to the magnetic member to determine an angular movement of the magnetic member.
	However Pyke et al. discloses chorus subsystem (40) comprises a left rotation sensor (42), a right rotation sensor (44), and a chorus enclosure (50). Preferably, the left rotation sensor (42) and the right rotation sensor (44) are rotary encoders capable of measuring angular positions of the left and right wheels of the vehicle. The sensors (42) and (44) use a polarized magnet-sensor pair to sense the angular positions of the left and right drive motors, which directly drive the vehicle's crawler tracks (23; FIGS. 1-3).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the mower of Poncelet born Morey to include the features of Pyke et al. in order to provide an improved positioning solution that can operate under such poor GPS operational conditions.

9.	 Claim(s) 7-9, and 11 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Yamauchi et al. (US 9,516,806 B2) in view of Ben-Tzvi (US 2011/0040427 A1).

	Regarding claim 7, Yamauchi et al. discloses an autonomous lawn mower comprising (i.e. autonomous robot lawnmower 10 - FIG. 1):
	a mower body having at least one motor arranged to drive a cutting blade and to propel the mower body on an operating surface via a wheel arrangement (i.e. robot lawnmower 10 includes a body 100, a surface treater 200 comprising a rotary cutter, a drive system 400 including at least one motorized wheel 410 – Col. 4, lines 8-35; FIG. 1), wherein the mower body includes a navigation system arranged to assist a controller to control the operation of the mower body within a predefined operating area (i.e. robot lawnmower 10 includes a boundary detection system 800 that includes the emitter/receiver 151 disposed on the robot body 100 – Col. 6, lines 22-25; FIG. 1);
	wherein the navigation system includes an optical surveying module arranged to scan and survey the proximate area around the lawnmower to devise a surveyed representation of the predefined operating area (i.e. robot lawnmower 10 includes a boundary detection system 800 that includes the emitter/receiver 151 disposed on the robot body 100 that is in communication with controller 150; boundary markers 805 are individually identifiable by adjacent scan match data performed by the emitter/receiver 151 - Col. 6, lines 22-44; FIG. 1), wherein the optical surveying module is a light detection and ranging (LIDAR) unit wherein the LIDAR unit is configured to interface with stakes, the stakes configured to act as a boundary for the mower body (i.e. the types of passive boundary markers 805 may include: LIDAR scan match, passive LIDAR retro-reflectors (beacons) or both of those together. The boundary markers 805 placed along the perimeter 21 of the lawn 20, the boundary markers 805 are individually identifiable by adjacent scan match data performed by the emitter/receiver 151 - Col. 6, lines 22-44), wherein each of the stakes have a unique signature that the LIDAR unit can differentiate from each other (i.e. the boundary markers 805 includes other individual identification means perceptible to the robot lawnmower 10, such as a bar code or encoded signal to enable the robot lawnmower 10 to determine its relative position - Col. 6, lines 39-44)
	Yamauchi et al. does not disclose that the optical surveying module is rotatable.
	However, Ben-Tzvi discloses that the LIDAR mechanism is equipped with an additional degree of freedom actuated by a servo motor 169 that achieves rotation of the LIDAR sensor in a vertical plane over a vertical range of preferably 40-60 degrees angle to build a local 3-D map of the environment around the robot [0156].
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the mower of Yamauchi et al. to include the features of Ben-Tzvi in order to allow a more realistic perception of the surrounding environment.

	Regarding claim 8, Yamauchi et al. further discloses the autonomous lawn mower of claim 7, wherein the optical surveying module is further arranged to use an optical means to scan and survey the proximate area around the mower (i.e. UWB transceivers 811a-c emit an omnidirectional signal so the use of UWB signals can be more resistant to robot orientation than line-of-sight optical systems, such as vision-based or laser-based systems – Col. 7, lines 31-39).

	Regarding claim 9, Yamauchi et al. does not disclose the autonomous lawn mower of claim 8, wherein the optical surveying module is placed at an elevated position on the mower body.
	However, Ben-Tzvi discloses that a LIDAR-Stereo camera mechanism 162 is mounted on the end link 16 of the robot, which is elevated over the robot [0093; FIGS. 33, 36].
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the mower of Yamauchi et al. to include the features of Ben-Tzvi in order to allow a more realistic perception of the surrounding environment.

	Regarding claim 11, Yamauchi et al. does not disclose the autonomous lawn mower of claim 7, wherein an upper portion of the optical surveying module is rotatable relative to a lower portion of the optical surveying module.
	However, Ben-Tzvi discloses that 2-D LIDAR 167 mounted on mechanism 162 scans over preferably 240 degrees angle in the horizontal plane at an average scan time of preferably 28 msec/scan, and is further equipped with an additional degree of freedom actuated by a servo motor 169 that achieves rotation of the LIDAR sensor in a vertical plane over a vertical range of preferably 40-60 degrees angle, wherein it is interpreted that the LIDAR rotates relative to the rest of the LIDAR and stereo-camera mechanism 162 [0155, 0156; FIG. 36].

	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective
filing date of the claimed invention to modify the mower of Yamauchi et al. to include the features of
Ben-Tzvi in order to allow a more realistic perception of the surrounding environment.

10. 	Claim(s) 12, 13, 41, 43 and 44 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over
Sandin et al. (US 8,634,960 B2) in view of Slichter et al. (US 10,225,984 B2) and Nakano et al. (US 7,628,076 B2).

	Regarding claim 12, discloses an autonomous lawn mower comprising:

	 mower body having at least one motor arranged to drive a cutting blade and to propel the mower body on an operating surface via a wheel arrangement (i.e. autonomous coverage robot 10 includes a body 100, a surface treater 200 secured to the body 100; drive system 400 is carried by the body 100 and configured to maneuver the robot 10 across a surface 20; the surface treater 200 may include a reciprocating symmetrical cutter floating on a following wheel 210, a rotary cutter, a spreader, and a gatherer – Col. 6, lines 17-43; FIGS. 1-3), wherein the mower body includes a navigation system arranged to assist a controller to control the-operation of the mower body within a predefined operating area (i.e. one or more edge following sensors 310 and edge calibrators 320 are mounted on the body 100; a bumper 110 is connected to left and right bump sensors 110L and 110R, respectively, at each of front and rear ends. These permit the robot 10 to detect the direction of a bump using the timing of. The controller 450 in main electronics 5400 can use this direction to back and turn the robot 10 away and angled away from the side of detection. Hard surface detectors 330E as discussed herein are placed at all four corners of the robot 10 and monitored by the controller 450. Virtual Fence detectors 529 as disclosed herein are also placed at all four corners of the robot, monitored by the controller 450 – Col. 6, lines 44-47; Col. 10, line 54 – Col. 11, line 4 ; FIGS. 1-3, 3E-H); 
wherein the navigation system further includes a sonic obstacle detection module arranged to use sound waves to detect any-obstacles proximate to the lawn mower (i.e. calibrators 326 include sonar, acoustic, displacement-to-magnetic, or any other sensor capable of indicating the difference between taller uncut grass 22 and shorter mowed grass 24 – Col. 26, lines 31-47: FIGS. 1-3D),
	Sandin et al. does not disclose wherein the sonic obstacle detection module includes at least two sonar sensors located at an elevated position an top of the mower body, wherein a first sonar sensor is disposed on a left side of the top of the mower body and a second sonar sensor is disposed an a right side of the top of the mower body.
	However, Slitcher et al. in FiG. 1 discloses left and right sensors of distance sensors 112 that are mounted on top of first and second ends 116 and 118 of header 104, wherein the distance sensors 112 measure one or more distances (e.g., along a plurality scan lines relative to the distance sensors
112. The distance sensors 112 are thereby able to detect an edge, for instance an edge of a field or the edge of a portion of a field corresponding ta the interface of the harvested and unharvested portions (Col. 5, lines 35-44).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the mower of Sandin et al. to include the arrangement of the sensors as taught by Slitcher et al. in order to provide navigational cues or navigation of the vehicle into alignment with the edge of the field.
	Neither Sandin et al. nor Slitcher et al. disclose wherin a third sonar sensor is positioned on an elongated side of the mower body to prevent intervention of the mower body with side obtrusions.
	However, Nakano et al. discloses a vehicle provided with multiple (e.g., three) ultrasound sensors 10, which are mounted to the inner surface of a bumper 40 of the vehicle (Col. 3, lines 34-39).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the mower of Sandin et al. to include the arrangement of the sensors as taught by Nakano et al. in order to detect an obstacle around the vehicle (e.g., obstacle at vehicle rear side) and determine a distance between the obstacle and the vehicle.	

	Regarding claim 13, Sandin et al. further discloses the autonomous lawn mower of claim 12, wherein the sonic obstacle detection module is a sonar unit (i.e. calibrators 320 include sonar).

	Regarding claim 41, neither Sandin et al. nor Slitcher et al. nor Nakano et al. disclose the autonomous lawn mower of claim 12, wherein the sonic obstacle detection module includes four sonar sensors.
	However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the mower of Sandin et al. to include wherein the sonic obstacle detection module includes four sonar sensors, since such a modification appears to involve duplicating the sonar of Sandin et al., and since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

	Regarding claim 43, Sandin et al. further discloses the autonomous lawn mower of claim 41, wherein at least one of the sonar sensors is positioned on an elongated side of the mower body proximate to a perimeter cutter. 
	However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the mower of Sandin et al. to include wherein at least one of the sonar sensors is positioned on an elongated side of the mower body proximate to a perimeter cutter, since such a modification appears to involve duplicating the sonar and arranging the location of the sonar of Sandin et al. , since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8, and since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

	Regarding claim 44, neither Sandin et al. nor Slitcher et al. disclose the autonomous lawn mower of claim 12, wherein the at least two sonar sensors are pointed in the forward direction of the mower body.
	However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the mower of Sandin et al. to include wherein the at least two sonar sensors are pointed in the forward direction of the mower body, since such a modification appears to involve arranging the location of the sonar of Sandin et al., since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

11. 	Claim(s) 36, 37 and 39 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Yamauchi et al. (US 9,516,806 B2) in view of Ben-Tzvi (US 2011/0040427 A1) as applied to claims 7-9 and 11 above, and further in view of Lamson (US 4,649,678 A).

	Regarding claim 36, neither Yamauchi et al. nor Ben-Tzvi disclose the autonomous lawn mower of claim 7, wherein the stakes are configured to be inserted in the ground such that a plastic stake top remains above the surface of the ground.

	However, Lamson discloses that FIG. 1 shows a series of marker stakes 12, 12a and 12b inserted into receptacles exhibiting plates 10, 10a and 10b, respectively, which are flush with the ground. The stakes 12, 12a and 12b are arranged essentially in a line and, for purposes of illustration, represent the out-of-bounds boundary of a golf course (Col. 2, lines 29-38).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the boundary of Yamauchi et al. to include the arrangement of the stakes as taught by Lamson in order for the stakes to be easily and readily removed and a mower run over the flush plate and the stake quickly and inexpensively put back in place.

	Regarding claim 37, neither Yamauchi et al. nor Ben-Tzvi disclose the autonomous lawn mower of claim 7, wherein the stakes are planted in series to denote a boundary that the mower cannot cross.
	However, Lamson discloses that FIG. 1 shows a series of marker stakes 12, 12a and 12b inserted into receptacles exhibiting plates 10, 10a and 10b, respectively, which are flush with the ground. The stakes 12, 12a and 12b are arranged essentially in a line and, for purposes of illustration, represent the out-of-bounds boundary of a golf course (Col. 2, lines 29-38).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the boundary of Yamauchi et al. to include the arrangement of the stakes as taught by Lamson in order for the stakes to be easily and readily removed and a mower run over the flush plate and the stake quickly and inexpensively put back in place.

	Regarding claim 39, Yamauchi et al. further discloses the autonomous lawn mower of claim 7, wherein the LIDAR unit is located on an upwards-facing surface of the mower body (i.e. FIG. 1 shows emitter/receiver 151 on top of the robot lawnmower 10).
	Yamauchi et al. does not state or show that the emitter/receiver 151 is located in the center of the top portion of the mower.
	However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the boundary of Yamauchi et al. to include that the emitter/receiver 151 is located in the center of the top portion of the mower, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

12. 	Claim(s) 40 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Yamauchi et al. (US 9,516,806 B2) in view of Ben-Tzvi (US 2011/0040427 A1) as applied to claims 7-9 and 11 above, and further in view of Lenius et al. (US 9,425,654 B2).

	Regarding claim 40, Yamauchi et al. does not disclose the autonomous lawn mower of claim 7, wherein the LIDAR unit is configured to be driven to rotate by a LIDAR unit motor.
	However, Lenius et al. discloses that LIDAR device 300 may additionally include a motor configured to rotate the rotatable LIDAR 302 (Col. 11, lines 26-35}.
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the mower of Yamauchi et al. to include the features of Lenius et al. in order to provide continuous real-time information on distances to reflective objects in the scene.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY P KING whose telephone number is (571)270-7823. The examiner can normally be reached 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on 571-272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RODNEY P. KING
Examiner
Art Unit 3664



/KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664